DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US Pat. No. 5,000,713).
Regarding claim 1, Cheng discloses a toy construction element (Fig. 1), the toy construction element comprising: a body with at least one projection extending therefrom (Fig. 1, proximate item 11) and a plurality of complementary-shaped recesses formed therein (Fig. 1, proximate items 32), the recesses extending along at least two different axes and being configured for receiving a corresponding projection from a like toy construction element so as to allow like toy construction elements to be interconnected in three dimensions (Fig. 1 and Fig. 2; and functionally possible given the structures), the at least one projection and/or the recesses being formed with snap-fit interlocking features for interlocking engagement between like toy construction elements (Fig. 2; noting “snap-fit” is functionally possible given the following claimed structural language), the snap-fit interlocking features including complementary locking formations formed on the at least one projection and the recesses (see Fig. 2; reproduced below for the projection and recess bulge; noting the “bulge” on the recess is outside of or more exterior to the “slot”), wherein the complementary locking formations comprise an outwardly extending bulge formed on an outer surface of the at least one projection (see Fig. 2; reproduced below; noting “bulge” is defined by dictionary.com as simply a “rounded projection or protruding part; protuberance”) and an inwardly extending bulge extending radially from an inner surface of each recess of the plurality of recess (see Fig. 2; reproduced below) the inner surface of each recess has a cylindrical form (Fig. 2 and col. 1, lines 65-68; reproduced below; noting a “disc” shape would actually qualify as a “cylindrical” as dictionary.com defines “cylinder” as “a surface or solid bounded by two parallel planes and generated by a straight line moving parallel to the given planes and tracing a curve bounded by the planes and lying in a plane perpendicular or oblique to the given planes”; so the inner surface/plane of the recess and the outer surface/plane of the block define a cylinder), the inwardly extending bulge is formed near an outermost end of each recess (Fig. 2; reproduced below), the at least one projection has a substantially hollow cylindrical form with the outwardly extending bulge formed radially near an outermost end (Fig. 1, clearly showing that item 11 is in fact hollow), the inwardly extending bulge and the outwardly extending bulge are configured to pass over each other as the projection of one toy construction element is received in the complementary-shaped recess of another toy construction element when like toy construction elements are assembled (Fig. 2, reproduced below), each recess is at least in part defined by a resilient component (col. 1, lines 62-68; noting the entire blocks, including the recess and its corresponding bulge, are made from “resilient material”), and the resilient component flexes to permit passage of the inwardly extending bulge and the outwardly extending bulge during assembly and disassembly of like toy construction elements (Fig. 2, reproduced below and col. 1, lines 62-68; noting this is “flexing” language is functionally possible given the interference and locking nature of the connection and the fact that the block is made from resilient material).

    PNG
    media_image1.png
    648
    400
    media_image1.png
    Greyscale


configured so that the resilient component is stressed as the bulges pass over each other and at least substantially relieved of stress otherwise, the bulges being positioned so that the resilient component is at least substantially relieved of stress when like elements are interconnected (Figs. 2, proximate items 11 and 12 and col. 1, line 62 to col. 2, line 11; noting the blocks are specifically made from “resilient material”; as such, this language is functionally possible given the structure and the opening of the slot once full engagement is accomplished).
Regarding claim 3, Cheng discloses that the bulge of each projection is formed near a distal most point thereof (Fig. 1, item 11; noting the distal point on the projection) and the bulge of each recess is formed near an outermost point thereof (Fig. 1, item 31; noting an outermost point on the recess).
Regarding claim 4, Cheng discloses that the bulges are generally annular (Fig. 1, items 11 and 31; noting “annular” is defined by dictionary.com as “having the form of a ring”).
Regarding claim 10, Cheng discloses that the toy construction element is in the form of a unit-shape comprising one of a cuboid, a parallelepiped, a sphere, a prism, a cone, a cylinder or a torus (Fig. 1, item 1 and col. 1, line 64; noting a “cubic”; see applicant’s spec, par. [0013]; applicant appearing to equate cuboid with a cube).
Regarding claim 11, Cheng discloses that the body of the toy construction element is formed as an integration of a plurality of the unit-shapes (Figs. 2 and 3 and col. 2, lines 20-45; noting “only one unit 2” is used in the formation, so all of the other pieces are unit 1).
Regarding claim 12, Cheng discloses that the body of the toy construction element is formed of a plurality of integrally formed cuboid unit-shapes (Fig. 3 and col. 1, line 64; noting a “cubic”; also noting “integrally formed” is a mere product by process as per MPEP , each external surface of each cuboid unit-shape having a projection or recess formed thereon (Figs. 2 and 3 and col. 1, line 62 to col. 2, line 45).
Regarding claim 15, Cheng discloses that the body comprises substantially planar sides (Fig. 2, reproduced above), and the recesses are defined by walls which extend from an interior of the body to a level of the substantially planar sides and are at least partially spaced apart from the substantially planar sides (Fig. 2, reproduced above; noting the location of the slot, interior of the bulges, would be “at least partially spaced apart from the substantially planar sides” by the bulges).
Regarding claim 16, Cheng discloses that two or more recesses extend from a common interior location of the body (Fig. 2, reproduced above, noting they extend form a common hollow interior location).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Pat. No. 5,000,713) in view of Hansen et al. (herein “Hansen”; US Pat. No. 7,596,473 B2). 
Regarding claim 13, it is noted the Cheng does not specifically disclose a non-transitory computer-readable medium configured to store a toy construction according to claim 1, represented in a digital form.  However, Cheng discloses a physical brick (Fig. 1). In addition, Hansen discloses a toy brick in digital form (col. 4, line 51 to col. 5, line 2).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cheng to make the brick digital (aka virtual) because doing so would be use of a known technique (using a virtual environment for toy bricks) to improve a similar product (a toy brick) in the same way (using a virtual environment for toy bricks which provides alternative models based on the construction elements used – see Hansen: col. 2, lines 30-41).
Regarding claim 14, the combined Cheng and Hansen disclose implemented by computer software executed on a fixed, portable and/or hand-held computing device (Hansen: col. 4, line 51 to col. 5, line 2).  


Response to Arguments
Applicant's arguments filed 9/17/21 have been fully considered but they are not generally persuasive. 
102 Rejection
With regards to the European Patent, the Examiner appreciates the information, but the allowability of that application has no bearing on the prosecution of the present application.

Concerning the “interlock feature”, Cheng clearly shows this in Fig. 2, reproduced above.  Applicant goes on to argue that Cheng “includes a slot 32 rather than a bulge” (see Remarks, received 9/17/21, page 9). In actuality, Cheng discloses both.  The bulge is proximate the surface and before the slot that is more interior (see Fig. 2, reproduced above; see newly submitted claim 15; noting the walls of the slot are spaced from the planar surface by the bulge).  The bulge provides the interlocking feature (see Cheng: col. 2, lines 1-11).
Furthermore, regarding the “resilient component”, the entire Cheng block is made of resilient material (col. 1, lines 63-68; which includes the resilient recess and projection and their corresponding bulges).  As such, the ability to allow passage of the projection over and into the recess, each having a bulge, into a snap-fit interlock is functionally possible given the structure and the resilient nature of the block.
Applicant offers no other specific arguments with respect to the 103 rejections.
Regarding the newly submitted claims, the Examiner believes that applicant reads the claims too narrowly and imports limitations from the spec.  Restated, Cheng reads on newly submitted claims 15 and 16 as rejected above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
10/19/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711